IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SUSAN PILEGGI,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3249

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Susan Pileggi, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.